DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2022 has been entered.
Response to Amendment
This is a non-final office action in response to Applicant's remarks and amendments filed on 12/7/2022.  Claims 1, 20 and 23 are currently amended.  Claims 2, 5-6 and 9 are cancelled.  Claims 27 is newly added.  Claims 1, 3-4, 7-8 and 10-27 are pending review in this action.
The 35 U.S.C. 102 and/or 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant's arguments filed 12/7/2022 have been fully considered but they are not persuasive.
Applicant argues that Morris-Cohen fails to teach or suggest an electrode comprising a conductive boron doped diamond deposited as a film on an electrically conductive substrate as required by claim 1.  Applicant submits that while Noack describes a boron doped diamond electrode, Noack requires that the electrolyte solution is an ionic, non-aqueous solution, and further, teaches away from using an aqueous solution, and hence, the ordinary skilled artisan would not be motivated to combine Morris-Cohen which requires an aqueous electrolyte with Noack which requires an ionic liquid electrolyte. 
However, the arguments are not commensurate to the claimed subject matter because they do not address any concerns as to why the “diamond-like carbon or carbon doped with boron” electrode of Morris-Cohen cannot be deposited as a film on a substrate.  Specifically, the Examiner relies on Noack to teach that at least one of the positive electrode and the negative electrode may be a conductive boron doped diamond deposited as a film on an electrically conductive substrate because diamond electrodes are chemically inert toward a multitude of substances but mechanically stable, and when doped with boron, the conductivity can be improved [Noack – pars. 0100-102].  While Noack recognizes that ionic liquid make better electrolytes than aqueous electrolytes because they allow for ionic liquid to form redox pair which in turn allows for much higher energy densities, whether the electrolytes are aqueous or non-aqueous does not affect electrically conductive characteristic of forming Morris-Cohen’s electrode comprising “diamond-like carbon or carbon doped with boron” being disposed as a film on the electrically conductive substrate.  Thus, a motive exists for an ordinary skilled artisan to modify the electrode of Morris-Cohen to be a conductive boron doped diamond deposited as a film on an electrically conductive substrate to improve electrical conductivity of the electrode.
Applicant further argues that neither Morris-Cohen nor Noack teach wherein the electrically conductive substrate is a metal.  
However, Morris-Cohen teaches the electrically conductive substrate typically comprises carbon or carbon containing composite materials [Morris-Cohen – par. 0082], and Noack teaches the electrically conductive substrate may include any suitable substrate [Noack – par. 0101].  In this regard, Sugimoto, from the same field of endeavor, discloses an electrode for a redox flow battery comprising a conductive diamond layer formed on an electrode substrate made from either carbon or a metal [pars. 0041,0043].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have further modified the electrode of Morris-Cohen wherein the electrically conductive substrate is a metal as a well-known obvious alternative in the art to carbon.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-4, 11-15, 17-18, 21-22 and 24-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris-Cohen (US 2016/0254562 A1) in view of Noack (US 2012/0115069 A1).
	Regarding Claim 1, Morris-Cohen discloses a redox flow battery [par. 0040-43,0055-56,0083; Fig. 1], comprising:
a positive electrode 10 (e.g., electrode in contact with the second active material 40);
a positive electrode electrolyte which contains a first type of redox active material (e.g., first aqueous electrolyte including a second active redox material 40), wherein the positive electrode electrolyte is in contact with the positive electrode;
a negative electrode 10 (e.g., electrode in contact with the first active material 30);
a negative electrode electrolyte which contains a second type of redox active material (e.g., second aqueous electrolyte including a first active redox material 30), wherein the negative electrode electrolyte is in contact with the negative electrode; and
an ion-exchange separator (separator 20) between the positive electrode electrolyte and the negative electrode electrolyte configured to charge and discharge the battery,
wherein at least one of the positive electrode and the negative electrode is a conductive diamond-like carbon or carbon doped with boron, 
wherein at least one of the positive electrode electrolyte and the negative electrode electrolyte is in contact with the diamond-like carbon or the carbon doped with boron as the electrode material, and
wherein each of the positive electrode electrolyte and the negative electrode electrolyte contains a solvent which may be the same or different for the positive electrode electrolyte and the negative electrode electrolyte, and wherein the solvent is an aqueous solution [pars. 0056,0062].
	Morris-Cohen fails to teach wherein at least one of the positive electrode and the negative electrode is a conductive boron doped diamond deposited as a film on an electrically conductive substrate such that at least one of the positive electrode electrolyte and the and the negative electrode electrolyte contacts only the boron doped diamond as an electrode material.  However, Noack, from the same field of endeavor, discloses electrodes b for a redox flow battery comprising boron doped diamond as an electrode material coated on an electrically conductive substrate by way of CVD because diamond electrodes are chemically inert toward a multitude of substances and mechanically stable, and when doped with boron, the electrical conductivity can be improved [Noack – pars. 0100-102; Fig. 1] {Note that the boron-doped diamond electrode material is coated on the substrate using the CVD method which necessarily forms a film-like coating}.  Therefore, before the effective filing date of the claimed invention, an ordinary skilled artisan would have found it obvious to modify the battery of Morris-Cohen wherein at least one of the positive electrode and the negative electrode is a conductive boron doped diamond deposited as a film on an electrically conductive substrate such that at least one of the positive electrode electrolyte and the and the negative electrode electrolyte contacts only the boron doped diamond as an electrode material.
	Regarding Claims 3-4, modified Morris-Cohen discloses wherein both the positive electrode and the negative electrode are conductive boron doped diamond deposited on an electrically conductive substrate, and wherein both the positive electrode electrolyte and the negative electrode electrolyte are in contact with only the boron doped diamond as an electrode material [Noack – pars. 0100-103; Fig. 1].
	Regarding Claims 11-15, Morris-Cohen discloses wherein the first type of redox active material may be different from or the same as the second type of redox active material, wherein each of the positive electrode electrolyte and the negative electrode electrolyte, which may be the same or different, contain at least one type of redox couple selected from transition metals and lanthanides, wherein the at least one type of redox couple in a transition metal is selected from Ti, V, Cr, Mn, Fe, Co, Cu, Zn, and Sn [Morris-Cohen – pars. 0056,0062]. 
	Regarding Claim 17, Morris-Cohen discloses wherein the positive electrode electrolyte contains at least one type of redox couple (e.g., Mn2+/Mn3+) and has a thermodynamic potential of not less than 1 volt (e.g., 1.51V) [par. 0062; also refer to par. 0032 of PgPublication of instant application].
	Regarding Claim 18, Morris-Cohen discloses wherein the negative electrode electrolyte contains at least one type of redox couple (e.g., Zn3+/Zn) and has a thermodynamic potential of not more than 0.8 volts (e.g., 0.7618 V) [par. 0062; also refer to par. 0035 of PgPublication of instant application].
	Regarding Claims 21-22, Morris-Cohen discloses wherein the ion-exchange separator is selected from the group consisting of a cation exchange membrane, an anion exchange membrane, and a microporous separator including Nafion [Morris-Cohen – pars. 0057-60].
	Regarding Claim 24, modified Morris-Cohen discloses boron doped diamond configured as at least one of the positive and negative electrode of the redox flow battery of claim 1.
	Regarding Claims 25-26, modified Morris-Cohen discloses a conductive diamond configured as an electrode in the redox flow battery whereby neither redox couple contains Mn or Ti (i.e., Morris-Cohen discloses other options such as Fe, Cu, V, etc. as redox couples for the positive and negative electrodes) [pars. 0062,0083]. 
	Claims 7-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris-Cohen and Noack, as applied to claim 1 above, and further in view of Sugimoto (US 2014/0322632 A1).
Regarding Claims 7-8 and 10, modified Morris-Cohen fails to teach wherein the electrically conductive substrate is a patterned substrate, a porous substrate, or is etched.  However, Sugimoto, from the same field of endeavor, discloses a conductive diamond electrode formed as a layer on an electrode substrate by growing diamond on the substrate using CVD, wherein both the conductive diamond layer and the substrate contain micropores [Sugimoto – pars. 0041,0048,0062,0067].  Sugimoto further teaches that the formed porous polycrystalline conductive diamond layer with controlled crystal plane has a large surface area allowing the electrode to achieve high quality, increased reaction efficiency and stability [Sugimoto – par. 0048].  Sugimoto also teaches that the substrate may include a metal mesh which is substantially similar in structure as a porous, patterned or etched electrode.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the electrically conductive substrate of Morris-Cohen conductive diamond electrode is grown on a patterned substrate, on a porous substrate, or an etched substrate to provide an electrode with high quality, increased reaction efficiency and stability.  
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris-Cohen and Noack, as applied to claim 1 above, and further in view of Skyllas-Kazacos (US 2005/0244707 A1).
	Regarding Claim 16, modified Morris-Cohen fails to teach wherein the at least one type of redox couple is a halogen selected from the group consisting of chlorine, bromine and iodine.  However, Skyllas-Kazacos, from the same field of endeavor, discloses a redox flow battery which may include V, Cu, Mo, Mn, Ti and Sn, or halides thereof, as well-known redox couples for negative electrode electrolytes, and further discloses that that the positive electrode electrolyte may contain a halogen and a halide of the same metal ion, the halogen including chlorine, bromine or both [Skyllas-Kazacos – pars. 0027-41,0065].  Skyllas-Kazacos further teaches that by using the same metal in both half-cells but using a halide in the positive half-cell as a redox couple for the redox reaction, any problems associated with cross-contamination by diffusion of ions across the membrane can be eliminated [Skyllas-Kazacos – pars. 0010-19].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified at least the positive electrode electrolyte of Morris-Cohen to contain at least one type of halogen redox couple including chlorine and/or bromine in order to eliminate any problems associated with cross-contamination by diffusion of ions across the membrane.
	Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris-Cohen and Noack, as applied to claim 13 above, and further in view of Dong (US 2012/0045680 A1).
	Regarding Claim 19, Morris-Cohen fails to disclose wherein each of the positive electrode electrolyte and the negative electrode electrolyte have a concentration of not less than 0.1 M and not more than 10 M.  However, Dong, from the same field of endeavor, discloses a redox flow battery in which each of the positive electrode electrolyte and the negative electrode electrolyte have a concentration of not less than 0.1 M and not more than 10 M (i.e., 0.3 M to 5 M) in order to ensure sufficiently high energy density as a large-capacity storage battery [Dong – pars. 0046-47].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Dong to have modified the battery of Morris-Cohen wherein each of the positive electrode electrolyte and the negative electrode electrolyte have a concentration of not less than 0.1 M and not more than 10 M in order to ensure sufficiently high energy density as a large-capacity storage battery.
	Regarding Claim 20, Morris-Cohen discloses, but fails to teach wherein the solvent is an aqueous solution containing at least one species selected from the group consisting of H2SO4, HCl, HClO4, CH3SO3H, K2SO4, Na2SO4, H3PO4, K2PO4, Na3PO4, K3PO4, H4P2O7, HNO3, KNO3, NaNO3, NaOH, and KOH.  However, Dong, from the same field of endeavor, discloses a redox flow battery wherein each of the positive electrode electrolyte and the negative electrode electrolyte contains a solvent which may be the same or different for the positive electrode electrolyte and the negative electrode electrolyte, wherein the solvent is an aqueous solution containing at least one species selected from the group consisting of H2SO4, K2SO4, Na2SO4, H3PO4, K2PO4, Na3PO4, K3PO4, HNO3, KNO3, and NaNO3 as well-known positive/negative electrode electrolytes for a redox flow battery in the art [Dong – par. 0048].  Therefore, before the filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have modified the positive and negative electrode electrolytes of Morris-Cohen wherein the solvent is an aqueous solution containing at least one species selected from the group consisting of H2SO4, K2SO4, Na2SO4, H3PO4, K2PO4, Na3PO4, K3PO4, HNO3, KNO3, and NaNO3 as well-known positive/negative electrode electrolytes for a redox flow battery in the art.
	Claim(s) 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris-Cohen and Noack, further in view of Sugimoto (US 2014/0322632 A1).
	Regarding Claim 27, Morris-Cohen teaches the electrically conductive substrate typically comprises carbon or carbon containing composite materials [Morris-Cohen – par. 0082], and Noack teaches the electrically conductive substrate may include any suitable substrate [Noack – par. 0101].  Modified Morris-Cohen fails to explicitly teach wherein the electrically conductive substrate is a metal.  However, Sugimoto, from the same field of endeavor, discloses an electrode for a redox flow battery comprising a conductive diamond layer formed on an electrode substrate made from either carbon or a metal [pars. 0041,0043].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have further modified the electrode of Morris-Cohen wherein the electrically conductive substrate is a metal as a well-known obvious alternative in the art to carbon.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris-Cohen (US 2016/0254562 A1) in view of Noack (US 2012/0115069 A1) and Sugimoto (US 2014/0322632 A1).
	Regarding Claim 23, Morris-Cohen discloses an electrode for a redox flow battery, consisting of a conductive diamond-like carbon or carbon doped with boron on a substrate (i.e., the substrate may be a bipolar plate including two surfaces, where each surface serves as substrate for the positive electrode or a negative electrode, respectively) [pars. 0040-43,0055-56,0082-83; Fig. 1].
	Morris-Cohen fails to teach: (1) wherein at least one of the positive electrode and the negative electrode is a conductive boron doped diamond deposited as a film on the electrically conductive substrate; and (2) wherein the electrically conductive substrate is a metal.
	Pertaining (1), Noack, from the same field of endeavor, discloses electrodes b for a redox flow battery comprising boron doped diamond as an electrode material coated on an electrically conductive substrate by way of CVD because diamond electrodes are chemically inert toward a multitude of substances and mechanically stable, and when doped with boron, the electrical conductivity can be improved [Noack – pars. 0100-103; Fig. 1] {Note that the boron-doped diamond electrode material is coated on the substrate using the CVD method which necessarily forms a film-like coating}.  Therefore, before the effective filing date of the claimed invention, an ordinary skilled artisan would have found it obvious to modify the battery of Morris-Cohen wherein at least one of the positive electrode and the negative electrode is a conductive boron doped diamond deposited as a film on an electrically conductive substrate such that at least one of the positive electrode electrolyte and the and the negative electrode electrolyte contacts only the boron doped diamond as an electrode material.
	Pertaining (2), Morris-Cohen teaches the electrically conductive substrate typically comprises carbon or carbon containing composite materials [Morris-Cohen – par. 0082], and Noack teaches the electrically conductive substrate may include any suitable substrate [Noack – par. 0101].  Modified Morris-Cohen fails to explicitly teach wherein the electrically conductive substrate is a metal.  However, Sugimoto, from the same field of endeavor, discloses an electrode for a redox flow battery comprising a conductive diamond layer formed on an electrode substrate made from either carbon or a metal [pars. 0041,0043].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have further modified the electrode of Morris-Cohen wherein the electrically conductive substrate is a metal as a well-known obvious alternative in the art to carbon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724